EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Krista Burkhardt on 12/3/2021.

The application has been amended as follows: 
Claim 10 lines 12-13: cooling the molten material to form an 

Claim 16 lines 17-18: cooling the molten material to form an 

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Huynh (US 2006/0091849) and Asada (US 2008/0254242) are the closest prior arts of record. However, the applicant’s arguments in conjunction with the applicant’s amendments submitted on 12/01/2021 are considered persuasive in overcoming the previous rejection. Furthermore, having the molten material completely fill the void as stated within the instant claimed . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R OHARA whose telephone number is (571)272-0728. The examiner can normally be reached 7:30 AM-3:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 



/BRIAN R OHARA/Examiner, Art Unit 1724